                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CLIFFORD ARMSTRONG,

      Plaintiff,

v.                                             CASE NO. 3:18cv2361-MCR/EMT

PENSACOLA POLICE DEPARTMENT,
et al.,

     Defendants.
_________________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated March 15, 2019. ECF No. 9. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This action is DISMISSED without prejudice as frivolous and for failure

to state a claim upon which relief may be granted, pursuant to 28 U.S.C.

§ 1915(e)(2)(b)(i)–(ii).

       3.     The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 6th day of May 2019.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2361-MCR/EMT
